Citation Nr: 1454238	
Decision Date: 12/09/14    Archive Date: 12/16/14

DOCKET NO.  11-27 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES
 
 
1.  What evaluation is warranted for a left ankle talocalcaneal coalition since March 23, 2010?
 
2.  What evaluation is warranted for a lumbosacral strain since March 23, 2010?
 
3.  What evaluation is warranted for bilateral foot callosities since March 23, 2010? 
 
 
REPRESENTATION
 
Appellant represented by:  Veterans of Foreign Wars of the United States
 
 
WITNESS AT HEARING ON APPEAL
 
Appellant
 
 
ATTORNEY FOR THE BOARD
 
T. S. Willie, Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from April 2006 to March 2010. 
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  The case was certified to the Board by the Columbia, South Carolina RO.  
 
The Veteran was afforded a videoconference hearing before the undersigned in June 2012.  Unfortunately, a written transcript of the proceeding could not be produced.  In September 2012, the Veteran was informed of the above and was offered the opportunity to present for another hearing.  He did not respond.  
 
The issue of entitlement to what evaluation is warranted for bilateral foot callosities since March 23, 2010 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ). 
 
 
FINDINGS OF FACT
 
1.  Left ankle talocalcaneal coalition is not manifested by a marked limitation of ankle motion or an equivalent functional loss is not demonstrated.
 
2.  Prior to January 5, 2011, a  lumbosacral strain was manifested by lumbar flexion to 90 degrees, a combined range of thoracolumbar motion greater than 120 degrees and no showing of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  
 
3.  Since January 5, 2011, the Veteran's lumbosacral strain has been manifested by the functional equivalent of flexion limited to 35 degrees.
 
 
CONCLUSIONS OF LAW
 
1.  The criteria for a rating higher than 10 percent disabling for a left ankle talocalcaneal coalition have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5217 (2014).
 
2.  Prior to January 5, 2011, the criteria for a rating higher than 10 percent disabling for a lumbosacral strain were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242.
 
3.  Since January 5, 2011, the criteria for a 20 percent rating for a lumbosacral strain have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242.
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Veterans Claims Assistance Act of 2000 (VCAA)
 
The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issue decided herein.  There is no issue as to providing an appropriate application or the completeness of the application.  By correspondence dated in January and December 2010, VA advised the Veteran of the information and evidence needed to substantiate a claim.  The letters provided notice of what part of that evidence is to be provided by the claimant, and what part VA will attempt to obtain.  The Veteran was also provided information regarding the assignment of disability ratings and effective dates.  
 
VA has also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical records and VA examinations.  No additional pertinent records are shown to be available, and the appellant does not argue otherwise.
 
For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  No further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  Accordingly, the Board will address the merits of the claim.
 
Analysis 
 
Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.
 
In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal concerning an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the 'staging' of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  
 
The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.   In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).
 
With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.
 
The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.
 
Left ankle talocalcaneal coalition 
 
The Veteran appeals the denial of an initial rating higher than 10 percent for left ankle talocalcaneal coalition.  His disability is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5271.  Diagnostic Code 5271 assigns a 10 percent evaluation for moderate limitation of motion of the ankle, and a 20 percent evaluation is assigned for marked limitation of motion. 

The terms "moderate" and "marked" in the criteria are not defined in the rating schedule.  Therefore, rather than applying a mechanical formula, VA must evaluate all the evidence to the end that decisions are equitable and just.  38 C.F.R. § 4.6.  
 
With regard to the criteria found at 38 C.F.R. § 4.71a, Diagnostic Code 5271, normal dorsiflexion of the ankle is from 0 degrees to 20 degrees.  Normal plantar flexion is from 0 degrees to 45 degrees.  38 C.F.R. 4.71, Plate II.
 
The July 2010 VA examination disclosed the normal range of ankle motion.  Dorsiflexion was to 20 degrees and plantar flexion to 40 degrees.  The range of motion was not additionally limited following repetitive use but there was end of range pain with all motion.  Drawer test was negative and strength was intact.  There was some tenderness.  X rays of the left ankle were negative.  

A January 2011 VA examination showed left ankle dorsiflexion to 10 degrees and plantar flexion to 35 degrees without pain.  The range of motion was not additionally limited following repetitive use on examination but there was tenderness to palpation on the lateral aspect of the lateral malleolus.  
 
After a careful review of the evidence above, the evidence shows that the Veteran's left ankle disability is no more than 10 percent disabling.  As previously indicated, the current 10 percent evaluation contemplates moderate limitation of motion of the ankle.  A 20 percent rating is warranted when there is marked limitation of motion.  38 C.F.R. § 4.71a , Diagnostic Code 5271.  Here, the impairment of motion is no more than moderate.  Despite his left ankle pain, the Veteran retains left ankle plantar dorsiflexion to 10 degrees and plantar flexion to 35 degrees.  Even when considering 38 C.F.R. §§ 4.40, 4.45, 4.59; and DeLuca, the functional equivalent of marked limitation of motion is not shown.  
 
The Board notes that the Veteran is competent to report pain.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Neither the lay nor medical evidence, however, reflects the functional equivalent of symptoms required for a higher evaluation.  Although the Veteran has reported foot pain, such is considered in the current evaluation.  See 38 C.F.R. § 4.59.  The Board also notes that Veteran asserts that he has a marked limitation of ankle motion.  The Board, however, finds the more probative evidence consists of that prepared by neutral skilled professionals, and such evidence demonstrates that the currently assigned 10 percent rating is warranted for the Veteran's disability and no more.
 
Lumbosacral strain 
 
The Veteran appeals the denial of an initial rating higher than 10 percent for a lumbosacral strain.  His disability is rated as 10 percent disabling under Diagnostic Code 5242.  Under the general rating formula for diseases and injuries of the spine, a 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a.
 
A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 
 
A 40 percent rating is assigned for forward flexion of the thoracolumbar spine is 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. 
 
Based on the evidence above, the Board finds no basis for assigning a rating higher than 10 percent for the Veteran's lumbar spine disability prior to January 5, 2011.  In this regard, the July 2010 VA examination disclosed forward flexion to 90 degrees, extension to 30 degrees, bilateral flexion to 30 degrees and bilateral rotation to 30 degrees.  Thoracolumbar motion was not additionally limited following repetitive use.  There was no evidence of spasm or tenderness, and straight leg raising was negative bilaterally.

As shown above, prior to January 5, 2011 the evidence established that forward flexion of the thoracolumbar spine was limited to at most 90 degrees and the combined range of motion of the thoracolumbar spine was shown to be greater than 120 degrees.  Furthermore, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis was not shown on examination.  As demonstrated above, the criteria for a rating higher than 10 percent were not met during this period.  
 
In reaching these conclusions, the Board has considered the requirements of 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  Neither the lay or medical evidence, however, reflects that the requirements for a higher rating have been met.  To the extent that the Veteran reported lumbar pain during this time, the Board notes that the 10 percent rating contemplates perarticular pathology productive of painful motion.  38 C.F.R. § 4.59.
 
Since January 5, 2011, however, the evidence shows forward flexion to 35 degrees without pain and to 65 degrees with pain, extension was to 30 degrees without pain and bilateral flexion and rotation were to 30 degrees without pain.  Motion was not additionally limited following repetitive motion and there was no spasm or tenderness.  Once again, straight leg raising was negative.  As shown above, lumbar flexion is functionally limited to 35 degrees.  As forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees is shown by the record, the criteria for a 20 percent rating are met as January 5, 2011.  
 
A review of the record, however, shows that a rating higher than 20 percent is not warranted as the evidence is devoid of a showing of forward thoracolumbar flexion to 30 degrees or less and there is no showing of favorable ankylosis of the entire thoracolumbar spine.  Even when considering the effects of pain and other factors of functional loss, there is no probative medical or lay evidence of record establishing that the criteria for a 40 percent rating have been met.  As such, a 20 percent  rating for his lumbar spine disability since January 5, 2011 is warranted but not higher.  
 
For both periods addressed above, the Board notes that a higher rating is not warranted based on incapacitating episodes.  In this regard, the Veteran has not reported any incapacitating episodes, nor is there any evidence demonstrating that a physician prescribed bed rest.  Hence, entitlement to a higher rating under the rating formula for an intervertebral disc syndrome based on incapacitating episodes is not warranted.  38 C.F.R. § 4.71a.
 
With regard to neurologic abnormalities, the Board notes the Veteran reported bilateral intermittent numbness going down both legs.  The July 2010 VA examination, however, diagnosed lumbosacral strain without evidence of bilateral radiculopathy.  Examination in January 2011 showed straight leg raising was negative, and motor and sensory were intact.  No neurologic manifestations originating from the lumbar spine have been identified.  
 
All Claims 
 
The Board has considered the lay statements of record that discuss the Veteran's functional limitations from his disabilities.  He claims his ankle and back disabilities cause difficulty with walking, bending, running, standing and lifting.  The Board finds that the Veteran has presented competent and credible testimony regarding the nature and extent of his disabilities to include his reports of pain and functional impairments.  Except where otherwise noted, neither the lay or medical evidence reflects that the requirements for a higher rating have been met.  The Board has afforded greater probative value to the VA examinations than the Veteran's reports of symptomatology.  The examinations were conducted by medical professionals with the expertise to comment and opine on the matters at issue.  The examiners reviewed the records, which included the Veteran's contentions, and conducted complete physical examinations.  The medical findings of record are also well reasoned and supported by the historical record.  
 
The Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the appellant or his representative, as required by Schafrath, 1 Vet. App. 589.  Except where otherwise noted, the Board has found no section that provides a basis upon which to assign a higher disability rating for his disabilities.  
 
Regarding referral for extraschedular consideration, consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). The first question is whether the scheduler rating adequately contemplates the veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned scheduler evaluation is, therefore, adequate, and no referral is required.  If the scheduler evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 
 
The Veteran reports his ankle and lumbar spine disabilities cause difficulties with running, standing, walking, lifting and bending.  The Board notes, however, that the manifestations of his disabilities to include pain and other functional limitations on appeal are contemplated by the scheduler criteria.  The Veteran has not described any additional, unusual symptomatology for each disability on appeal that is not already contemplated by the scheduler rating criteria.  For instance, for the back and ankle, the Board has considered the Veteran's limitation of motion, pain, and all other factors of functional loss listed in 38 C.F.R. §§ 4.40 and 4.45 and 4.59 and DeLuca v. Brown, 8 Vet. App. 202, 206 (1995) in considering his current ratings.  There is no reason to believe that the average industrial impairment from the disabilities would be in excess of that contemplated by the scheduler criteria.  Therefore, referral of the case for extra-scheduler consideration is not in order.
 
An inferred claim for a total disability rating based on individual unemployability by reason of service connected disability under Rice v. Shinseki, 22 Vet. App. 447 (2009) also has been considered.  The evidence shows the Veteran has been unemployed but there is no indication that his unemployment results from his service connected disabilities.  Thus, this record itself does not present an inferred claim for a rating of individual unemployability.  Therefore, on this record, an inferred claim for benefits based on individual unemployability is not for consideration absent a formal application by the Veteran.
 
 
ORDER
 
Entitlement to an initial evaluation higher than 10 percent disabling for left ankle talocalcaneal coalition is denied.  
 
Entitlement to an initial evaluation higher than 10 percent disabling for lumbosacral strain prior to January 5, 2011 is denied.  
 
Entitlement to an initial evaluation of 20 percent disabling for lumbosacral strain since January 5, 2011 is granted.  
 
 
REMAND
 
The Veteran appeals the denial of an initial rating higher than 10 percent for bilateral foot callosities.  His disability is rated as 10 percent disabling under Diagnostic Code 7819 which pertains to benign skin neoplasms.  Diagnostic Code 7819 directs that benign skin neoplasms are to be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), or impairment of function.  
 
The July 2010 VA examination disclosed the feet had multiple corns on the balls and the pads of the toes.  There were no calluses or edema and the feet were not flat.  There was also no painful restricted motion, abnormal weight bearing, or instability but tenderness bilaterally over the arches and the big toes.  In December 2010, the Veteran claimed that his calluses and bunions caused limitation of foot motion due to scarring.  During the January 2011 VA examination, the Veteran reported difficulty with walking and standing because of his feet.  Examination revealed significant calluses on the soles of both feet toes.  There were also calluses on the forefoot and the heels bilaterally, and tenderness in those areas.  There were no corns, edema, flat feet, painful or restricted motion abnormal weight bearing weakness or instability.   
 
Although the Veteran has been afforded two VA examinations in relation to his claim, the examinations did not include discussion and/or measurement of any foot scars.  For proper adjudication of this issue, this information should be obtained.  Pursuant to 38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4)(i), VA will obtain an examination or an opinion if it is necessary to decide the claim.  To ensure that VA has met its duty to assist the claimant in developing the facts pertinent to this claim and to ensure full compliance with due process requirements, a remand is necessary.
 
Accordingly, the case is REMANDED for the following action:
 
1.  Schedule the Veteran for a VA examination to determine the nature and severity of his foot disability.  The claims folder, VBMS file, and Virtual VA file must be reviewed in conjunction with the examination.  The examiner must describe in detail all scars associated with the Veteran's foot disability, to include dimensions, physical characteristics, and functional impacts of each.  Scars must be separately identified.  All findings should be reported in detail.  A complete rationale for all opinions should be provided.  
 
2.  Following any additional indicated development, readjudicate the issue on appeal.  Should the claim be denied, issue an appropriate statement of the case to the Veteran and return the claim to the Board for final adjudication. 
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).
 


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


